DETAILED ACTION
06/30/21 - Applicant response.
06/25/21 - Applicant-initiated interview.
03/30/21 - First action on the merits.
03/15/21 - Applicant election.
03/17/20 - Restriction requirement.

Response to Arguments
Applicant's amendments, filed 6/30/21, are sufficient to overcome the previous rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of Schroeder (US 2015/0051685), which shows an activation triggering device as recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dervieux (US 4,920,981) in view of Inman (US 2007/0173909) and Choppalli (US 10,032,761) and Schroeder (US 2015/0051685).
 	Regarding claim 1, Dervieux discloses substantially the same invention as claimed, including a relief device comprising a housing (Figures 1-3; abstract), an electrode head which supports at least two electrodes intended to be applied on an area of use and which is mounted onto the housing 
 	Further regarding claim 1, Dervieux does not disclose a static protection device a recited.  However, Inman teaches an electrical therapeutic device with electrodes (Figure 1) which includes a protection device configured to protect against static electricity discharges which comprises static electricity discharge elements associated in pairs and spaced apart from one another (Figures 3-4; abstract; Paragraphs 22, 25), in order to protect the electrical circuits from undesired electrostatic discharge.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dervieux as taught by Inman to include a protection device as recited, in order to protect the electrical circuits from undesired electrostatic discharge.
 	Further regarding claim 1, Inman discusses how the spark gap spacing may be selected to define the level of electrostatic protection (Paragraph 25).  Dervieux or Inman do not disclose that the spacing of the pairs of static protection elements is adjustable.  However, Choppalli teaches an electrostatic discharge protection circuit where a pair of elements are adjustably spaced apart from one another (abstract: adjustable gate width), in order to customize the level of electrostatic protection.  For clarity, Examiner notes that Applicant's disclosure suggests adjustability of spacing includes selecting various spacing distances (see Paragraph 66 of PGPUB).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dervieux and Inman as taught by Choppalli to include adjustability of the spark gap spacing as recited, in order to customize the level of electrostatic protection.
Further regarding claim 1, Dervieux or Inman or Choppalli do not disclose an activation triggering device that activates the electrical stimulation circuit only when the device bears on the user as recited.  However, Schroeder teaches an electrotherapy device (abstract; Figure 1) comprising an activation triggering device configured to trigger activation of the electrical stimulation circuit only when the device bears on the area of use (Paragraph 44: safety interlock switch activates circuit only when device is pressed onto user's body part), in order to improve device safety during use.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dervieux and Inman and Choppalli as taught by Schroeder to include an activation triggering device as recited, in order to improve device safety during use.
 	Regarding claim 17, Dervieux discloses a piezoelectric quartz connected on the one hand to a manually actuated lever and on the other hand to the electrical circuit to deliver the electrical pulses by means of the electrodes (Figure 1: lever 3; Col. 2, lines 48-49), the lever being configured to adjust the potential of the electrical pulses by compression of the lever on the piezoelectric quartz and a dampening device being configured to dampen the compression of the lever on the piezoelectric quartz (Figures 15-20, 24; Col. 1, lines 53-58).

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dervieux (US 4,920,981) and Inman (US 2007/0173909) and Choppalli (US 10,032,761) and Schroeder (US 2015/0051685) in view of Wong (US 5,430,604).
 	Regarding claim 2, the static protection device of Inman includes being arranged in the housing and at least two associated static electricity discharge elements are placed end-to-end in the electrical circuit to face one another (Figures 3-4).  Dervieux or Inman or Choppalli or Schroeder do not disclose the same range of adjustability between 0.2 to 1 mm as recited.  However, Wong teaches that a spark gap for a similar handheld relief device may be in a range of 0.5 to 10 mm (Col. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05(I).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dervieux and Inman and Choppalli and Schroeder as taught by Wong to include a spark gap range of 0.2 to 1 mm as recited, in order to provide a level of electrostatic protection suitable for the expected range of static discharge in such a handheld relief device.
Allowable Subject Matter
Claim 19 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792